Title: From Thomas Jefferson to John Adams, 26 September 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Septr. 26th. 1786.

My last letter to you was dated the 27th. of August since which I have recieved yours of Sep. 11th. The letter to Mr. Lamb therein  inclosed I immediately signed and forwarded. In mine wherein I had the honor of proposing to you the mission of Mr. Barclay to Algiers, I mentioned that my expectations from it were of a subordinate nature only. I very readily therefore recede from it in compliance with your judgment that this mission might do more harm than good. I accordingly wrote to Mr. Barclay that he was at liberty to return to this place, to London or to America, as he should think best. I now inclose you copies of such letters from him, Mr. Lamb and Mr. Carmichael as have come to hand since my last to you. I have had opportunities of making further enquiry as to the premium of insurance at L’Orient for Vessels bound to or from America, and I find that no additional premium is there required on account of the risque of capture by the Barbary States. This fact may be worth mentioning to American merchants in London.
We have been continually endeavoring to obtain a reduction of the duties on American whale oil; the prospect was not flattering. I shall avail myself of the information contained in your letter to press this matter further. Mr. Barrett is arrived here, and the first object for his relief is to obtain a dissolution of his former contract.
I will thank you for some copies of the Prussian treaty by the first opportunity and take the liberty of troubling you to forward the packets of letters which Mr. Smith the bearer of this will have the honor of delivering to you. I beg the favor of you to present my most respectful compliments to Mrs. Adams, and to be assured yourself of the sentiments of sincere esteem & respect with which I have the honor to be dear Sir, Your most obedient & humble Servant,

W Short for Th Jefferson

